DETAILED ACTION
	The following is a response to the amendment filed 1/19/2022 which has been entered.
Response to Amendment
	Claims 2-10 are pending in the application. Claim 1 has been cancelled.
	-The 102 and 103 rejections have been withdrawn due to applicant cancelling claim 1 accordingly.
Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a drive system having a motor, engine, torque converter receiving input from the motor, an output shaft outputting either torque from the converter or torque from the engine wherein the engine has a single path transmission to the output shaft without going through the converter and in combination with the limitations as written in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 26, 2022